DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2201 has been entered.

Summary
The status of the claims are as follows: claims 1 and 21 are amended; claims 2, 3, 5, 8, 9, 12-21 are cancelled; claims 24 and 25 are new; resulting in claims 1, 4, 6, 7, 10, 11 and 21-25 pending for examination.





Specification
The amendments to the disclosure received on 10/28/2021, as well as maintained objections to the disclosure amendments received 06/02/2021 are objected to because of the following informalities:
Throughout the specification, there is inconsistency with what the reference numbers “130”, “132” and “136” are written as referring to with respect to the features of the instant application. The paragraph numbers cited below are with respect to the Applicants amendments to the disclosure received 06/02/2021 and 10/28/2021 as noted.

Reference number “130” is said to correspond to:
“bare border” [0041] (06/02/2021)
“edge bare borders” [0059, 0060, 0062] (06/02/2021)
“edge bare border areas” [0059] (10/28/2021)
“edge bare border” [0062] (06/02/2021)
“edge bare of border” [0037] (06/02/2021)

Reference number “132” is said to correspond to:
 “opening bare borders” [0041] (06/02/2021)
“openings bare border” [0059] (06/02/2021; 10/28/2021)
“openings bare borders” [0060,0062] (10/28/2021)
Reference number “136” is said to correspond to:
“openings bare borders” [0060] (06/02/2021)
“bare borders” [0062] (10/28/2021)
“bare areas” [0067] (06/02/2021)

As there are various types of borders present in the structure of the claimed invention, it is requested that the Applicant chose terminology for each of the reference numbers and maintain that terminology throughout the specification and claims for consistency and clarity.
Appropriate correction is required.

Claim Objections
Claims 1, 21 and 24 are objected to because of the following informalities:
Regarding claim 1,   it appears a comma is missing after the phrase “bottom surface” in line 4. 
Regarding claim 21, in the claim set received on 10/28/2021, claim 21 is listed twice, once with the status of “(Cancelled)” and a second time with the status “(Currently Amended)”. 
Regarding claim 24, the phrase “formed as a periphery around said mounting hole” in line 20 is redundant with “an openings bare border is positioned as a periphery around said mounting hole” in lines 17-18, and should be removed.

  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 21, 22, 25 and by dependency claims 4, 6, 7, 10, 11, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the phrase “the top surface” in line 4. Line 3 of the claim recites “a top flat surface”, therefore, in order to maintain proper antecedent basis, either line 3 should be amended to recite “a flat top surface” or line 4 should be amended to recite “the top flat surface”. 
It is suggested that line 3 be amended to recite “a flat top surface” to use consistent terminology with the rest of the line which reads “and a flat bottom surface”. 
Regarding claim 21, 
Independent claim 1 recites in lines 10 through 13 that “at least one mounting hole formed through the substrate to mount an article to a supporting structure, a periphery of the at least one mounting hole including an opening bare border with no portion of the inks being applied to the periphery of the at least one mounting hole”. Claim 1 requires that the mounting hole comprise an opening bare border that surrounds the periphery of the at least one mounting hole, wherein no inks are provided in the opening bare border. 
It appears that claim 21 further requires that the at least one mounting hole has a portion of the circumferential edge of the mounting hole itself in contact with the bare border and a different portion in contact with the ink of the design layer. It is not clear how the requirements of both independent claim 1 and claim 21 can be met. It is not clear how the at least one mounting hole can have an openings bare border wherein no ink is applied, and also have a portion of the circumference of the at least one mounting hole ink contact with the ink of the design layer. 
Due to the indefiniteness of claim 21 described above, the metes and bounds of claim 21 as it depends from claim 1 cannot be determined, therefore prior art is unable to be applied. 
Regarding claim 22, the limitation reciting “wherein the mounting hole is placed within the bare edge border” is maintained as being indefinite.
 Independent claim 1 recites in lines 17 through 19  “wherein the opening bare border formed as a periphery around the at least one mounting hole is spaced apart and distinct from the bare edge border formed by the one or more edges of the substrate, and separated from the bare edge border by inks of the design layer”. 
The requirement of claim 22 stating that “wherein the mouthing hole is placed within the bare edge border” is in direct contrast to the requirements of claim 1 from which it depends. It is not clear how the mounting hole can be both placed within the bare edge border as required by claim 22, while also satisfying the requirement of independent claim 1 wherein the mounting hole is spaced apart and distinct from the bare edge border and separated from the bare edge border by inks of the design layer. 
Due to the indefiniteness of claim 22 described above, the metes and bounds of claim 22 as it depends from claim 1 cannot be determined, therefore prior art is unable to be applied. 
Regarding claim 25, there is insufficient antecedent basis for the following phrases: “the protective layer” in lines 10-11; “the openings bare edge borders” in lines 12-13; and “the periphery” in line 13. 
Regarding claim 25, the limitations in lines 8-16 are indefinite. The limitations require at least one mounting hole, wherein the mounting hole itself has a first portion of a circumferential edge in contact with the bare edge border and a second portion of a circumferential edge in contact with the ink of the design layer (see lines 8-10), however, the mounting hole further comprises an opening bare border formed as a periphery around the mounting hole, wherein the opening bare border is “spaced apart and distinct from the bare edge border” that is formed around the edges of the substrate (see lines 14-16). 
It is not clear how the mounting hole can comprise the features required by lines 8-10 while also meeting the limitations in lines 14-16. In other words, it is not clear how the mounting hole itself can have a circumferential edge that contacts the bare edge 
Due to the indefiniteness of claim 25 described above, the metes and bounds of claim 25 cannot be determined, therefore prior art is unable to be applied. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 6, 10, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boushey (US 2008/0059330, previously cited).
Regarding claims 1, 4, 10 and 24, Boushey teaches a layered artwork (article of manufacture, sign) comprising a base layer (32; sheet substrate) forming a planar surface with a flat top surface and a flat bottom surface in parallel planes, the base layer 
The limitation reciting “to mount the article to a supporting structure” in lines 10-11 of claim 1, “for mounting said article of manufacture to a support structure” in lines 15-16 of claim 24 are considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The alignment holes taught by Boushey would be capable of performing in the manner claimed. 	
Regarding claim 6, the limitation “wherein the support structure includes a post or wall” further limits the intended use recited in lines 7-8 of claim 1 and is not further limiting with respect to the structure of the claimed article of manufacture. 
Regarding claim 23, Boushey teaches all the limitations of claim 1 above, and as shown by Figure 6, the printed artwork (60; design layer in a predetermined pattern) forms a curved notch edge in proximity to the alignment holes (40; at least one mounting hole) as shown in annotated Figure 6 below. 

    PNG
    media_image1.png
    511
    730
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Boushey (US 2008/0059330, previously cited).
Regarding claim 7, Boushey teaches all the limitations of claim 1 above, and while the reference does not expressly teach that the alignment holes are sized to receive a connector including a screw of bolt. Neither the claims nor the specification provides any guidance as to a specific size screw or bolt, therefore, of one ordinary skill in the art before the effective filing date of the claimed invention would be aware that there are multiple sized screws and bolts, such that the alignment holes taught by Boushey would be sized to fit a small screw or bolt. 


Claims 1, 4, 6, 7, 10, 11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Balint (US 6,253,477, previously cited) in view of Kochanowski (US 5,442,870, previously cited) and Trachtenberg (US 4,250,646, previously cited). 
Regarding claims 1, 7, 10 and 24, Balint teaches a retroreflective sign (article of manufacture, sheet substrate), such as a stop sign, that has a planar form in the conventional octagonal shape having edges, a flat top surface and a flat bottom surface in parallel planes, further having an indicia which spell out the word "stop" (11) and a border (12), wherein the indicia and the border (bare edge border) are both clear, or do not have inks applied (col. 4 Ln. 20-31, Figure 1). The field or area surrounding the indicia and contained within the border (13, design layer) is colored, such a red for conventional stop signs, wherein the indicia is viewed as a negative image (i.e. absence of material) (col. 4 Ln. 20-31, Figure 1). 
While Balint does not expressly teach the materials used for the field area surrounding the indicia and contained within the border to make it red, are formed by inks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that colorants would be used to create the red coloring in the field area, since pigments, ink, dyes, pigmented films, etc. are well known in the art for providing such features.
Balint is silent to a protective coating formed over the inks to provide a protective cover over the both the inks and the portions of the substrate where no inks are applied 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the silicone hardener layer of the sign taught by Kochanowski on the entire surface of the sign taught by Balint to provide a hardened surface to the sign to protect against vandals and increase UV stability, while maintaining a gloss outward appearance and would be capable of performing in the manner claimed by claim 10 and lines 26-27 of claim 24.
Balint in view of Kochanowski do not expressly teach that the sign comprises at least one mounting hole for mounting the article to a supporting structure, wherein a border is formed around the mounting hole where no inks are provided, and the protective layer covers the design layer and the ink-less border around the hole.
It can be argued that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the road sign taught by Balint in view of Kochanowski would have been mounted to a supporting structure in order to be viewed by drivers, and that the holes would be on the edges where the 
Trachtenberg teaches a sign for use on highways and roadways, wherein the sign is of any desirable shape and comprised of any suitable material such as aluminum, steel, metal or alloys, wood, or plastic, wherein a desired image is provided thereon as shown in Figures 1 and 2, with no images being provided on a border area (col. 1 Ln. 55-col. 2 Ln. 65). A protective layer of abrasion resistant retroreflective plastic material and plastic covering sheet is provided over the face and the borders of the sign to protect the underlying materials (col. 2 Ln. 1-10, Figure 3). As shown in Figure 3, the sign is mounted to a supporting structure by providing holes in the border of the sign through which bolts will be used to attach the sign to the supporting structure (col. 2 Ln. 50-65). As previously stated, the image is not applied to the border portions, however the aforementioned protective abrasion resistant retroreflective plastic material is applied in such a way that it creates a border around the mounting hole (Figure 3, col. 2 Ln. 50-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the road sign taught by Balint in view of Kochanowski to include the mounting holes of the road sign taught by Trachtenberg, which would enable the sign to be easily mounted, as well as removed and replaced as desired. 
Regarding claim 4, Balint in view of Kochanowski and Trachtenberg teach all the limitations of claim 1 above, and Kochanowski does not mention the use of an adhesive for bonding the silicone hardener layer (protective layer) to the substrate, thus meeting the limitation of the claim. 
Regarding claim 6, the limitation “wherein the support structure includes a post or wall” further limits the intended use recited in lines 7-8 of claim 1 and is not further limiting with respect to the structure of the claimed article of manufacture. 
Regarding claim 11, Balint in view of Kochanowski and Trachtenberg teach all the limitations of claim 1 above, and Trachtenberg further teaches at least two mounting holes are present as shown in Figure 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sign taught by Balint in view of Kochanowski and Trachtenberg to have as many mounting holes as needed to securely fasten the sign to its intended supporting structure. Furthermore, it would have been obvious to one of ordinary skill in the art to include the mounting holes in the corners or outer perimeter of the sign so as not to disrupt the indicia provided on the sign. 
Regarding claim 23, Balint in view of Kochanowski and Trachtenberg teach all the limitations of claim 1 above. While the references do not teach that the indicia defines a curved notch edge in proximity to the at least one mouthing hole, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired visual effects and pattern displayed on the sign. 


Claims 1, 4, 6, 7, 10, 11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2006/0086024, previously cited) in view of Boushey (US 2008/0057330, previously cited).
Regarding claims 1, 7, 10, 11 and 24, Kennedy teaches a home emergency sign comprising a planar plastic substrate (sheet substrate) having a flat top surface, a flat bottom surface in parallel planes, one or more edges forming a border (bare edge border) and a plurality of rows and columns that contain symbols (design layer) printed on a surface of the home emergency sign depicting common conditions, needs and concerns that exist related to the occupants or property the home emergency sign is used (Figure 1, [0014-0041, 0043-0044], claim 21-23). As shown by Figure 1, a border exists around the longitudinal edges of the home emergency sign where no symbols are printed, thus forming a bare edge border. The home emergency sign further comprises holes in the corners of the transverse edges of the planar plastic substrate, wherein metal or plastic rings, or suction cups with hooks, nails, hangers, or string/rope are used to hang the home emergency sign in a window, door or other structure (Figure 1, 2; [0040-0043], claim 21-23, 29). 
The limitation reciting “to mount the article to a supporting structure” in lines 7-8 is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The mounting holes taught by Kennedy would be capable of performing in the manner claimed. 	
Kennedy does not expressly teach the application of a protective layer formed over the entire surface of the sign, however, Boushey teaches a layered artwork (article of manufacture, sign) comprising a base layer (32; substrate) forming a planar surface and having an outer perimeter (50; bare edge border) that forms an edge around the periphery of the base layer (32; substrate) (Figure 6; [0017-0024, 0027-0029, 0035-0037]). The artwork further comprises a portion of artwork (60; design layer in predetermined pattern) printed by a printer on the surface of the base layer (32; substrate) to convey visual information, wherein the artwork (60; design layer in a predetermined pattern) is not applied to the outer perimeter (50; bare edge border) (Figure 6; [0017-0024, 0027-0029, 0035-0037]).  Boushey further teaches that the signs may be covered with a protective coating, wherein the protective coating (protective layer) may be applied during the printing process, thus formed over the surface of the printed base layer (32; substrate), covering both the artwork (60; design layer in a predetermined pattern) and the portions of the base layer (32; substrate) that are not printed, and thus would be capable of performing in the manner claimed by claim 10 and lines 26-27 of claim 24 (Figure 6; [0017-0024, 0027-0029, 0035-0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the protective coating of the sign taught by Boushey to cover the entire surface of the home emergency sign taught by Kennedy to provide protection to the printed symbols. 
Regarding claim 4, Kennedy in view of Boushey teaches all the limitations of claim 3 above, and Boushey additionally does not teach the use of an adhesive layer 
Regarding claim 6, the limitation “wherein the support structure includes a post or wall” further limits the intended use recited in lines 7-8 of claim 1 and is not further limiting with respect to the structure of the claimed article of manufacture. 
Regarding claim 23, Kennedy in view of Boushey teach all the limitations of claim 1 above. While the references do not teach that the symbols (design layer) printed on a surface of the home emergency sign define a curved notch edge in proximity to the at least one mouthing hole, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired visual effects and pattern displayed on the sign. 



Claims 1, 4, 6, 7, 10, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster (US 5,573,825, previously cited) in view of Boushey (US 2008/0057330, previously cited).
Regarding claims 1 and 10, Brewster teaches a laser imprintable data tag system comprising an individual tag (sign) formed of a rectangular shaped sheet (substrate forming a flat planar surface) and at least one mounting hole formed in the substrate for receiving a reinforce (Figure 1-3, 5-6; col. 4 Ln. 34-col. 5 Ln. 30, col. 6 Ln. 20-col. 8 Ln. 60, col. 10 Ln. 60-col. 11 Ln. 30). The surface of the sheet further comprises a toner receiving layer and printed instructions and/or graphics in black or 
The limitation reciting “to mount the article to a supporting structure” in lines 7-8 is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The mounting holes taught by Brewster would be capable of performing in the manner claimed. 	
Brewster does not expressly teach the application of a protective layer formed over the entire surface of the individual tag (sign), however, Boushey teaches a layered artwork (article of manufacture, sign) comprising a base layer (32; substrate) forming a planar surface and having an outer perimeter (50; bare edge border) that forms an edge around the periphery of the base layer (32; substrate) (Figure 6; [0017-0024, 0027-0029, 0035-0037]). The artwork further comprises a portion of artwork (60; design layer in predetermined pattern) printed by a printer on the surface of the base layer (32; substrate) to convey visual information, wherein the artwork (60; design layer in a predetermined pattern) is not applied to the outer perimeter (50; bare edge border) (Figure 6; [0017-0024, 0027-0029, 0035-0037]).  Boushey further teaches that the signs may be covered with a protective coating, wherein the protective coating (protective 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the protective coating of the sign taught by Boushey to cover the entire surface of the individual tag (sign) taught by Brewster to provide protection to the printed instructions and/or graphics. 
Regarding claim 4, Brewster in view of Boushey teaches all the limitations of claim 3 above, and Boushey additionally does not teach the use of an adhesive layer being applied prior to the protective coating ([0037]), thus meeting the limitation requiring that no adhesive is present between the protective layer and the substrate. 
Regarding claim 6, the limitation “wherein the support structure includes a post or wall” further limits the intended use recited in lines 7-8 of claim 1 and is not further limiting with respect to the structure of the claimed article of manufacture. 
Regarding claim 7, 
Regarding claim 11, Brewster in view of Boushey teaches all the limitations of claim 1 above, and while Brewster teaches through the figures that one mounting hole is present, it would have been obvious to one of ordinary skill in the art to modify the individual tag of Brewster to have more than one mounting hole depending on how or what the individual tag is attached to. 
Regarding claim 23, Brewster in view of Boushey teach all the limitations of claim 1 above. While the references do not teach that the printed instructions and/or graphics define a curved notch edge in proximity to the at least one mouthing hole, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired visual effects and pattern displayed on the sign. 


Response to Arguments
Response-Claim Objections
The previous objection to claim 11 is overcome by the claim set received in the response filed October 28, 2021.

Response-Specification
The previous objections to the specification are overcome in part. Those objections that are maintained or are new are detailed above. 

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 4, 6, 7, 10, 11 and 21-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are overcome by Applicants amendment to claim 1 and arguments presented on page 9 of the response filed 10/28/2021. 

Response-Claim Rejections - 35 USC § 102 and 103
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
With respect to rejections over Boushey, the Applicant argues on page 9 that the reference teaches a uniform placement of inks across an entire surface, and therefore does not teach or suggest an openings bare border having no inks present around the periphery of the mounting hole. This argument is not persuasive. 
Boushey teaches that the graphics and color are printed on to the surface of the base layer via a printer (i.e. formed with inks), and as shown in the figures, the graphics and color are not applied to the entire surface ([0028, Figure 2, 6). 

With respect to the rejections over Balint in view of Kochanowski and Trachtenberg, it is noted that the Applicant argues that the combination of references are used to reject claims 1, 4, 6, 7, 10, 11 and 23 in the first paragraph on page 10 and claims 1, 2, 3, 4, 5, 6, 7 and 11 in the second and third paragraphs on page 10. In the rejections above, Balint in view of Kochanowski and Trachtenberg are used to reject 
The Applicant argues on page 10 that the injection molded signage of Balint is neither flat nor utilizes a sheet substrate, that Kochanowski does not teach holes present within the substrate and that neither reference address delamination issues. The Applicant further argues that Trachtenberg provides not teaching or motivation that apertures are present along a perimeter of the sign where no ink is present. These arguments are not persuasive. 
The substrate taught by Balint, as shown by at least Figure 5 is planar, having both a flat top surface and a flat bottom surface. The specification does not provide a definition or dimensional requirements as to what is considered a sheet in the context of the claimed invention, and it is maintained that the molded plastic substrate taught by Balint would meet the broadly claimed sheet substrate. The secondary reference to Kochanowski was used to teach a sign having a protective coating, and not used to teach mounting holes.
In response to applicant's argument that neither Balint nor Kochanowski expressly address concerns with respect to delamination, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Trachtenberg, as stated in the rejections above, teaches a sign for use on highways and roadways, wherein a desired image is provided thereon as shown in 

With respect to the rejections of Kennedy over Boushey, the Applicant argues on pages 10-11 that the Kennedy reference does not provide any teaching or motivation with respect to having a non-pigmented area surrounding the mounting apertures and Boushey fails to remedy this deficiency. The Applicant further argues that there is no motivation to combine Boushey with Kennedy since Boushey is directed to a four layer artwork to form an uneven top surface. These arguments are not persuasive. 
 Kennedy teaches a banner comprising a plurality of rows and columns that contain symbols (design layer) printed on a surface of the home emergency sign depicting common conditions, needs and concerns that exist related to the occupants or property the home emergency sign is used. As shown by Figure 1, a border exists around the longitudinal edges of the home emergency sign where no symbols are printed, thus forming a bare edge border and there is no printing shown to be around the corner mounting holes (Figure 1, [0014-0041, 0043-0044], claim 21-23). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Kennedy and Boushey teach signs and Boushey further teaches that a protective coating (protective layer) may be applied during the printing process, thus formed over the surface of the printed base layer (32; substrate), covering both the artwork (60; design layer in a predetermined pattern) and the portions of the base layer (32; substrate) that are not printed (Figure 6; [0017-0024, 0027-0029, 0035-0037]). It is maintained that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the protective coating of the sign taught by Boushey to cover the entire surface of the home emergency sign taught by Kennedy to provide protection to the printed symbols. 
In response to applicant's argument that neither Kennedy nor Boushey expressly address concerns with respect to delamination, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

With respect to the rejections over Brewster in view of Boushey, the Applicant has not presented any arguments with respect to these references, therefore, the rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785